Citation Nr: 1742499	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  08-17 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence was received to reopen the claim for entitlement to service connection for sinusitis. 

2. Whether new and material evidence was received to reopen the claim for entitlement to service connection for migraine headaches, to include sinus headaches. 

3. Whether new and material evidence was received to reopen the claim for entitlement to service connection for right shoulder arthritis. 

4. Entitlement to an increased evaluation for right knee instability in excess of ten percent.  

5. Entitlement to an increased evaluation for right knee arthritis in excess of ten percent. 

6. Entitlement to an increased evaluation for left knee arthritis in excess of ten percent. 


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1981 to October 2001. 

These matters come before the board from several different rating decisions. A September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied reopening claims for service connection for sinus headaches and right shoulder arthritis. Furthermore, a 10 percent rating was granted in this same decision for left knee chondromalacia. A December 2015 rating decision of the Atlanta, Georgia RO granted service connection for right knee arthritis and assigned 10 percent ratings for both instability and painful motion. Finally, a March 2003 rating decision of the Atlanta, Georgia RO denied service connection for sinusitis. A supplemental statement of case (SSOC) was issued in December 2015 further denying the claim of sinusitis. 

Some or all of these claims were remanded for further development in March 2010, October 2011 and January 2013. 


FINDINGS OF FACT

1. The March 2003 rating decision denying service connection for chronic sinusitis is final. 

2. The February 2006 rating decision denying service connection for chronic headaches is final.
3. The February 2006 rating decision denying service connection for a right shoulder disability is final.

4. New and material evidence has been received to re-open the Veteran's claim for service connection for chronic sinusitis. 

5. New and material evidence has been received to re-open the Veteran's claim for service connection for headaches.

6. New and material evidence has not been received to re-open the Veteran's claim for service connection for a right shoulder strain. 

7. The weight of the evidence is against finding that the Veteran has a current chronic sinusitis condition. 

8. The weight of the evidence supports a finding that the Veteran's current headache condition is caused by his service-connected allergic rhinitis. 

9. Throughout the entire increased rating period on appeal, arthritis of the right knee has been manifested by flexion limited to, at worst, 120 degrees with pain, and extension of 120 to 0 degrees. There is no evidence of subluxation and there is evidence of slight lateral instability.  

10. Throughout the entire increased rating period on appeal, arthritis of the left knee has been manifested by flexion limited to, at worst, 120 degrees with pain, and extension of 120 to 0 degrees. There is no evidence of subluxation and there is evidence of moderate lateral instability.  

CONCLUSIONS OF LAW

1. The March 2003 rating decision that denied entitlement to service connection for a chronic sinusitis condition is final. 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2. The February 2006 rating decision that denied entitlement to service connection for a right shoulder condition is final. 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2016).

3. The February 2006 rating decision that denied entitlement to service connection for a headache condition is final. 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4. New and material evidence has been received since the March 2003 rating decision to reopen the Veteran's claim of entitlement to service connection for a chronic sinusitis condition. 38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

5. New and material evidence has not been received since the February 2006 rating decision to reopen the Veteran's claim of entitlement to service connection for a right shoulder condition. 38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

6. New and material evidence has been received since the February 2006 rating decision to reopen the Veteran's claim of entitlement to service connection for a headache condition. 38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

7. The criteria for service connection for chronic sinusitis have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303 (2016).

8. The criteria for service connection for a headache condition as secondary to service-connected rhinitis have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

9. For the entire period on appeal, the criteria for a rating in excess of 10 percent for arthritis of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).

10. For the entire period on appeal, the criteria for a rating in excess of 10 percent for arthritis of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).

11. For the entire period on appeal, the criteria for a rating in excess of 10 percent for instability of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 4.71a, Diagnostic Codes 5257 (2016).

12. For the entire period on appeal, the criteria for a rating in of 20 percent for instability of the left knee have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 4.71a, Diagnostic Codes 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

The Veteran is seeking to reopen a previously denied claim to service connection for his chronic sinusitis, headache condition and right shoulder condition. Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record. 38 U.S.C.A. § 7105. However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

The RO denied the Veteran's claim of entitlement to service connection for a sinus disability in a March 2003 rating decision because the record did not include evidence showing that his sinus condition was chronic outside of his in service bouts with sinusitis. The Veteran was notified of this decision by a March 2003 letter and filed a notice of disagreement in May 2003. The Veteran was provided with a Statement of the Case in April 2004. However, his substantive appeal, VA-9, was not timely, and was not received until March 2005. Thus, the Board finds that the March 2003 decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The RO denied the Veteran's claims for entitlement to service connection for headaches and a right shoulder disability in a February 2006 rating decision. The right shoulder claim was denied because there was no evidence linking a current disability with the Veteran's in-service complaint of right shoulder pain in December 1990. The headaches claim was denied because the Veteran was only found to have had a tension headache in March 1994 and there was no evidence of a chronic disability. A notice was sent to the Veteran in February 2006. He did not appeal this decision within one year of receiving the notice. Thus, the Board finds that the February 2006 rating decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since that time, the Veteran has submitted lay testimony through buddy statements supporting that the Veteran had allergies, headaches and sinus problems during service. In light of the fact that the threshold for substantiating a claim is low, the Board determines that this new lay and medical evidence suffices as evidence of previously unestablished facts necessary to substantiate the service connection claim for a right ankle condition. Thus, the claims of entitlement to service connection for headaches and chronic sinusitis are reopened. 

However, the Veteran has not submitted any new and material evidence in relation to the right shoulder claim. In a January 2017 statement, the Veteran reported that he did not have arthritis in his shoulder before the Air Force and that he was diagnosed with arthritis upon retiring and that this problem has gotten worse. This is essentially duplicative evidence of that before the RO at the time of the previous denial.  However, there is no other evidence to support this claim. Therefore, this claim is not re-opened. 

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

A. Chronic Sinusitis

In a February 2016 Notice of Disagreement, the Veteran noted that he was treated for sinus infections in service and he takes sinus medication on a daily basis and has between 8-10 non-incapacitating episodes a year. He also has headaches, facial pain, and filled nostrils. 

In April 2010, the Veteran submitted a buddy statement from a friend named K.B. who knew him for 30 years. She states that the Veteran is constantly sneezing with red eyes and running tears since he returned from the Gulf. 

The Veteran's employed also submitted a statement in May 2010 indicating that the Veteran suffers from knee, back, sinus and allergy problems. 

In April 2010, the Veteran's best friend L.P. submitted a buddy statement indicating that he has had to help take care of the Veteran's son while the Veteran can recover from his allergy and sinus issues. 

Also in April 2010, the Veteran's wife D.B. submitted a buddy statement that the Veteran began to suffer from nasal congestion and headaches after returning from the Gulf. 

In October 2012, the Veteran's sister, A.B. submitted a buddy statement where she noted that after the Veteran returned from the Gulf war she noticed that he changed because of his allergy and sinus problems. 

The Veteran submitted a buddy statement in May 2015 from a friend named G.B. who has known him for 25 years and stated that after the Veteran returned from the Gulf region that he experienced extreme sinus headaches accompanied by severe sneezing bouts, watery eyes, fatigue, nasal stuffiness, and coughing. The friend stated that "the complications of his allergies have worsened to the point they are unbearable to observe". 

The Veteran submitted a buddy statement in May 2015 from his brother who has known him for 52 years and stated that after the Veteran returned from Korea that he complained of bad headaches which were caused by his sinus and allergy problem. He stated that the Veteran would be in the bed with the lights off complaining that his face and head hurt. 

In service, the Veteran had treatment of left maxillary sinusitis with Augmentin in March 1998 with a second note of sinus headache associated with itchy eyes and runny nose. The Veteran was placed on Claritin and Flonase. In July 2001, the Veteran reported in a Report of Medical Assessment that his sinus problems and allergies are worse. 

In August 2010, the Veteran had a VA examination that noted that the Veteran's chronic sinusitis was only treated twice during service and that his service records do not document an on-going problem or treatment for sinus issues. 

The Veteran had a VA examination in December 2011. He was noted to have allergic rhinitis. The Veteran reported that he has had congestion, watery eyes and sneezing since 1997 and had a sinus infection in 1997. The VA examiner found that the Veteran did not have the signs or symptoms of chronic sinusitis but did have allergic rhinitis. The examiner noted a May 2010 x-ray of the paranasal sinuses which showed a "suggestion of mild mucosal thickening of the left maxillary sinus". The impression was a "suggestion of chronic inflammatory mucosal changes affecting the left maxillary sinus".  The VA examiner opined that the Veteran's ongoing rhinitis and radiographic finding of possible chronic inflammation of the left maxillary sinus is at least as likely as not attributable to the Veteran's onset or acute maxillary sinus infection in 1998 and later sinus headache, and rhinitis noted in March 2001. The rationale stated was that the Veteran has reported ongoing allergy problems since 1998 and there are clinical findings of left maxillary sinus thickening with possible chronic inflammation that are congruent with the Veteran's continuing report of symptoms. 

In June 2015, the Veteran had a VA examination. This examiner also opined that the Veteran did not have chronic sinusitis but instead had allergic rhinitis. The examiner noted that there were normal results of a sinus x-ray in May 2015 and therefore "there is no diagnosis because the condition has resolved". 

The Board notes that the Veteran is service-connected for allergic rhinitis and, moreover, the Board, below, has now found that he is service-connected for headaches related to that rhinitis. However, in order to be service-connected for chronic sinusitis the Veteran must have a current disability. Based on the VA examiner's opinions in August 2010, December 2011 and June 2015, the Veteran does not currently have the condition of chronic sinusitis based on the sinus x-ray findings. While the Board considered the many buddy statements, they often attributed the Veteran's symptoms to both sinus and allergy problems. Since they are not medical experts, they certainly are unable to differentiate between allergies and a condition of chronic sinusitis which requires specific objective medical findings. Based on that, element (1) is not met and the claim is denied. 

B. Headaches

In a January 2017 statement the Veteran contends that he did not suffer headaches before the military and that "serving in the Gulf could be another reason for my daily headaches". 

In service, in March 1994 the Veteran was diagnosed with tension headaches and in May 1998 a sinus headache was noted in service. Furthermore, service connection for allergic rhinitis was granted in an October 2012 rating decision. The Veteran has also submitted numerous buddy statements that document how his allergies cause him to have debilitating headaches. The weight of the evidence supports a finding of secondary service connection in that the Veteran's service-connected allergic rhinitis causes his current headache condition. Therefore, the claim is granted. 

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4. The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's bilateral knee arthritis is currently rated under Diagnostic Code 5003 and he receives a 10 percent rating for each knee. Diagnostic Code 5003 rates degenerative arthritis, including painful motion associated with the arthritis, even when there is noncompensable limitation of motion. Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Codes 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion. As the bilateral knee arthritis is already rated 10 percent disabling, and a 10 percent rating is the maximum rating provided for arthritis of a major joint under Diagnostic Code 5003, a rating in excess of 10 percent is not possible under Diagnostic Code 5003.

The Veteran is also currently rated under DC Code 5257 where knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating. A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability. The Veteran currently has a 10 percent rating in the right knee and no rating in the left knee. 

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling. 38 C.F.R. § 4.71a. See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensable (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling. 38 C.F.R. § 4.71a. See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling. Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling. 
38 C.F.R. § 4.71a.

Diagnostic Code 5256 provides ratings for ankylosis of the knee. Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling. Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely be rated 60 percent disabling. 
38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic. 38 C.F.R. § 4.71a.

The Veteran reported in a January 2017 statement that his osteoarthritis of the bilateral knees causes pain, stiffness, swelling and decreased range of motion. He also reported problems walking and using the stairs. He reported missing days from work because of the inability to walk. He contends that he should receive an excess of 20 percent rating due to "his two minor joint groups with occasional incapacitating exacerbation". The Veteran also submitted many buddy statements that all noted that the Veteran is unable to play sports due to his knee problems as well as other activities. 

In a December 2011 VA examination the Veteran noted that pain in his right knee has popping with flexion at times and the pain seems to be internal or inside the joint. His right knee bothers him three times a month and the pain is more intense when he walks a great deal. Episodes of flare-ups last two days or less and are treated with Motrin. The Veteran denied missing any work due to knee pain and has been employed at Lockheed in Aeronautics as a supervisor for ten years. 

Flexion in the Veterans right knee ended at 125 degrees with no objective evidence of painful motion. There was no limitation on extension. There was no additional limitation of range of motion after repetitive use testing and the functional loss after repetitive use was indicated to be less movement than normal. Muscle strength was normal as were all joint instability tests. There was also no history of recurrent patellar subluxation or dislocation. 

At the VA examination in December 2011, the Veteran reported he had removal of part of his patella in the late 1990s in his left knee. He experiences some left knee discomfort on a daily basis. 

Flexion in the Veteran's left knee was limited to 115 degrees with no limitation on extension. There was no objective evidence of painful motion. There was no additional limitation of range of motion after repetitive use testing and the functional loss after repetitive use was indicated to be less movement than normal. Muscle strength was normal as were all joint instability tests. There was also no history of recurrent patellar subluxation or dislocation.

In June 2015, the Veteran had a VA examination. The Veteran was noted to have patellofemoral pain syndrome in the left knee and currently has arthritis in both knees. The Veteran reported that his right knee has gotten worse over the last 10-15 years and the left knee has gotten weaker with more pain and stiffness. He reports that when he has flare-ups in both knees that it impairs walking, running and sleeping. In his left knee, the Veteran reported that it almost gives out quite often and that he has to stop what he is doing and sit down. 

In the right knee, the Veteran had a flexion of 0 to 120 degrees and an extension of 120 to 0 degrees. He has knee pain with limited range of motion and some instability to go up and down stairs. Pain was noted on flexion but did not cause functional loss. There was tenderness noted on the medial side of the knee. There was evidence with pain with weight bearing as well as objective evidence of crepitus. There was no additional functional loss after repetitive use. The examiner was able to state without speculation whether the Veteran had limitation of functional ability with use over a period of time. The Veteran did not report flare-ups in the right knee. Additionally, the Veteran had less movement than normal and interference with sitting and standing due to his right knee disability. There was no ankylosis, recurrent subluxation or effusion but there was slight lateral instability. 

In the left knee, The Veteran the Veteran had a flexion of 0 to 120 degrees and an extension of 120 to 0 degrees. He has knee pain with limited walking and standing. Pain was noted on flexion that did cause functional loss. There was tenderness noted on the joint line and on the supra patellar region. There was evidence with pain with weight bearing as well as objective evidence of crepitus. There was no additional functional loss after repetitive use. The examiner was able to state that the Veteran had limitation of functional ability with use over a period of time due to pain, fatigue and lack of endurance. The Veteran reported flare-ups in the left knee frequently that are moderate in nature and last for two hours. The examiner was unable to say without speculation whether the Veteran had functional loss during a flare-up. Additionally, the Veteran had less movement than normal, interference with sitting and standing, swelling and disturbance of locomotion due to his right knee disability. There was no ankylosis, recurrent subluxation or effusion but there was moderate lateral instability. In the left knee the Veteran was noted to have had an arthroscopy and bone graft of the left patella in March 1996. 

Overall, the VA examiner noted that the Veteran has pain bilaterally with no effusion in either of the joints and a history of knee buckling bilaterally that is worse in the left than the right. The Veteran also wears knee braces all the time to alleviate pain while at work. 

Under DC 5003, after reviewing the lay and medical evidence relevant to the increased rating period on appeal, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for the right or left knee for the entire increased rating period on appeal. The Board finds that, throughout the appeal period, even with such considerations of additional limitation of motion or function, (see DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59), arthritis of the right knee has been manifested by flexion limited to, at worst, 120 degrees with pain, and extension of 120 to 0 degrees. Arthritis of the left knee has been manifested by flexion limited to, at worst, 120 degrees with pain, and extension of 120 to 0 degrees.  The Board finds that the evidence of record does not demonstrate additional significant disability as a result of weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.

Further, criteria for a higher disability rating under Diagnostic Code 5260 (limitation of flexion to 30 degrees for a 20 percent rating) have not been met or more nearly approximated. The lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under Diagnostic Code 5260 for arthritis of the bilateral knee for any period. 38 C.F.R. § 4.71a.

Diagnostic Code 5261 contemplates impairment of the knee manifested by limitation of extension. In this case, the evidence shows that the Veteran had normal extension. Thus, even if pain is taken into account, there is no credible evidence of record demonstrating extension limited to 15 degrees or less which would warrant a 20 percent rating. As the criteria for a 20 percent disability rating under Diagnostic Code 5261 (limitation of extension to 15 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under Diagnostic Code 5261 for arthritis of the bilateral knees for any period. 38 C.F.R. § 4.71a.

The Board has also considered whether any other diagnostic code would allow for an increased rating in excess of 10 percent for the Veteran's bilateral knee disability. Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. The medical evidence revealed no showing of dislocation of the bilateral meniscus in this case; therefore, this code does not apply. 

Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage, but there is no indication that the Veteran has undergone such a procedure; thus, Diagnostic Code 5259 does not apply. Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum. 38 C.F.R. § 4.71a.

Finally, in considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis. 

Although grateful for the Veteran's honorable service, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for bilateral knee arthritis for the entire increased rating period on appeal. To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

The Board also considered the separate rating under DC 5257 currently at 10 percent for the right knee and whether a rating is applicable for the left knee. The Board notes that the June 2015 VA examiner found slight instability in the right knee and moderate instability in the left knee. Therefore, the existing 10 percent rating for the right knee is appropriate but a 20 percent rating for the left knee is warranted as the evidence shows a moderate level of lateral instability.  Therefore, a separate rating of 20 percent for moderate instability of the left knee is granted. 

IV. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information in a March 2009 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran has also been provided with numerous VA examinations. 



ORDER

Entitlement to service connection for chronic sinusitis is denied. 

Entitlement to service connection for headaches is granted. 

The claim for service connection for a right shoulder strain is not re-opened.  

Entitlement to an increased evaluation for right knee arthritis in excess of ten percent is denied.  

Entitlement to an increased evaluation for left knee arthritis in excess of ten percent is denied.  

Entitlement to an increased evaluation for right knee instability in excess of ten percent is denied. 

Entitlement to an evaluation of 20 percent for left knee instability is granted. 
 



______________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


